Citation Nr: 0632792	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-06 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Albuquerque, New Mexico

THE ISSUE

Whether an April 1969 rating decision, which granted service 
connection for anxiety reaction and assigned an initial 10 
percent rating for this disability, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision.  


FINDING OF FACT

The April 1969 rating decision that awarded service 
connection for anxiety reaction and assigned an initial 10 
percent rating for this psychiatric disability was adequately 
supported by the facts then of record and was otherwise in 
accordance with the law.


CONCLUSION OF LAW

The April 1969 rating decision that awarded service 
connection for anxiety reaction and assigned an initial 10 
percent rating for this psychiatric disability was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105 (2006); 38 C.F.R. §§ 
4.131, 4.132, Diagnostic Code 9400 (as in effect in April 
1969). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

VA must ensure strict compliance with the notification and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, an allegation of CUE does not actually 
represent a "claim" but rather is a collateral attack on a 
final decision.  Thus, the provisions of the VCAA are not 
applicable to CUE claims.  See Parker v. Principi, 15 Vet. 
App. 407, 412 (2002).


II.  CUE claim

By an April 1969 rating decision, the RO granted service 
connection for (in pertinent part) anxiety reaction and 
assigned an initial 10 percent rating effective from January 
18, 1969 (the day after the veteran's separation from active 
duty).  The veteran was advised of this rating decision in a 
May 1969 letter.  He did not appeal this decision, and it is 
final.  38 U.S.C.A. § 7105(c).  

In subsequent rating decisions over the years, the RO 
redesignated the veteran's service-connected psychiatric 
disability as PTSD, and increased the rating for this 
disability (ultimately to 70 percent, effective from May 24, 
1996).  Nevertheless, the veteran now claims (such as in a 
September 2004 written statement) that the RO committed CUE 
in the April 1969 rating decision by incorrectly labeling his 
service-connected disability as anxiety reaction and by not 
assigning at least a 70 percent initial rating for this 
psychiatric disability.  

To the extent the veteran has made a "free-standing" claim 
for an earlier effective date for his 70 percent rating, the 
Board notes that a rating decision assigning the effective 
date for a service-connected condition becomes final when the 
decision is not appealed, and a veteran can only attempt to 
overcome finality of the decision by requesting revision 
based on CUE, or by a claim to reopen based upon new and 
material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006).  

A decision by the RO is subject to revision or reversal on 
the grounds of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  
A valid claim for CUE in a final RO rating decision requires 
that the claimant articulate with some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  See Luallen 
v. Brown, 8 Vet. App. 92, 94 (1995).

There is a judicially-created, three-prong test to determine 
whether CUE exists in a prior determination: (1) "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied" 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), (2) the error must be 
"undebatable" and the sort of error "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made," and (3) a finding of CUE must be based on 
the record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Clear and unmistakable errors "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Id. 

The veteran's first argument is that the RO (by its April 
1969 rating decision) committed CUE in granting service 
connection for anxiety reaction rather than for a combat-
related psychiatric disability such as (or at least akin to) 
PTSD.  This argument fails because the diagnostic 
classification of post-traumatic stress neurosis (disorder) 
was not added to the Schedule for Rating Disabilities until 
April 11, 1980.  See 45 Fed. Reg. 26327 (1980).  Thus, the RO 
could not possibly have granted service connection for PTSD 
in April 1969.  

Nevertheless, the regulations at the time of the 1969 rating 
decision included 38 C.F.R. § 4.131, "Mental disorders 
incurred during war."  This regulation read as follows:

Certain mental disorders having their 
onset as an incident of battle or enemy 
action, or following bombing, shipwreck, 
imprisonment, exhaustion, or prolonged 
operational fatigue may at the outset be 
designated as gross stress reaction, 
"combat fatigue," "exhaustion," or any 
one of a number of special terms.  These 
conditions may clear up entirely, 
permitting return to full or limited 
duty, or they may persist as one of the 
recognized mental disorders, particularly 
psychoneurotic reaction.  If the mental 
disorder is sufficiently severe to 
warrant discharge from the service, a 
minimum rating of 50 percent will be 
assigned with an examination to be 
scheduled within 6 months from discharge.  

38 C.F.R. § 4.131 (as in effect April 1969).

Thus, there was at least some recognition of combat-related 
psychiatric disabilities even at the time of the April 1969 
rating decision.  Although the veteran was not specifically 
service connected for psychoneurotic reaction, the "anxiety 
reaction" for which he was service connected was grouped 
under the same "Psychoneurotic Disorders" category under 
the rating code in effect then.  

There was also no evidence before the RO in April 1969 that 
the veteran was discharged from active duty due to any 
psychiatric symptoms.  However, the veteran has argued (such 
as in a February 2005 written statement) that he actually had 
a psychosis upon separation and that the RO committed CUE by 
not recognizing this in its April 1969 rating decision.  On 
this point, a VA physician (in a January 2005 letter) 
asserted that the veteran took piperazine, an antipsychotic, 
to help with sleeplessness in service.  The veteran (in 
February 2005) submitted web pages from the Internet 
referring to piperazine as one of several conventional 
antipsychotic medications.  

Service medical records dated in October and November 1967 
show that the veteran was seen for complaints of stomach 
pains with symptoms severe enough so as to interfere with his 
sleep.  An entry dated in November 1967 shows that, when seen 
for such complaints, the examiner noted " will Rx as worm 
infestation" and prescribed piperazine.  Service records 
contain no reference to a psychosis.  Hence, it is concluded 
that this medication was prescribed for a worm infestation, 
as stated in the service medical records, and not a 
psychosis, as contended.  (Incidentally, Dorland's medical 
dictionary, defines piperazine as an anthelmintic used 
against intestinal worms.  See Dorland's Illustrated Medical 
Dictionary, 28th Edition, p. 1295.)  Even if the veteran were 
treated with antipsychotic medication in service in 1967, it 
would have little probative value in consideration of the 
whether there was clear and unmistakable error in the April 
1969 rating decision, as the rating assigned in 1969 would be 
dependent on the degree of social and industrial impairment 
demonstrated , as is discussed below.

In any case, there was certainly no evidence in the medical 
record at the time of the April 1969 rating decision that 
showed that the veteran was treated for or diagnosed as 
having a psychosis during service or following discharge from 
active duty.    Therefore, the RO did not commit CUE by 
failing to designate the veteran's service-connected 
psychiatric disability as a psychosis.    

The veteran next argues that the RO committed CUE in 
assigning an initial 10 percent rating for his psychiatric 
disability.  Rather, he contends, the initial evaluation 
should have been 70 percent (the rating eventually assigned 
for his redesignated PTSD by a May 1998 rating decision).

In its April 1969 rating decision, the RO rated the veteran's 
anxiety reaction as 10 percent disabling under Diagnostic 
Code 9400.  This condition was evaluated under a "General 
Rating Formula for Psychoneurotic Disorders."  Under this 
criteria, a 30 percent rating required definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms had 
to result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 10 percent rating required less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of moderate 
social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (as in effect in April 1969).  

The veteran argues that he was actually entitled to a 70 
percent rating under this rating criteria.  That would have 
required evidence that his ability to establish and maintain 
effective or favorable relationships with people was 
seriously impaired and that his psychoneurotic symptoms were 
of such severity and persistence that there was pronounced 
impairment in his ability to obtain and retain employment.  
38 C.F.R. § 4.132 Diagnostic Code 9400 (as in effect in April 
1969).

Yet the evidence on record in April 1969 does not reflect 
that the RO committed CUE by assigning the initial 10 percent 
rating.  There was no question the veteran was exposed to 
combat in service.  His DD Form 214 reflected that his MOS 
was light weapons infantryman, that he served in Vietnam, and 
that he received (in pertinent part) a combat infantryman 
badge, a Purple Heart, and a Bronze Star Medal with "V" 
device.  Nevertheless, the service medical records do not 
reflect any specific complaints of or treatment for 
psychiatric symptoms.  As noted above, the veteran did 
complain of trouble sleeping in November 1967, but this 
appears to have been in conjunction with reported 
gastrointestinal symptomatology.    

In addition to the service medical records, the RO - for its 
April 1969 rating decision - also reviewed the report of a 
March 1969 VA examination.  At this examination, the veteran 
said that since discharge he had not been able to find a job 
and that he had noticed that he was more tense and nervous.  
He also reported having combat nightmares and epigastric 
pain.  On examination, he related in a logical, coherent 
manner.  He was moderately tense but not depressed, and his 
affect was appropriate.  There was no evidence of psychotic 
ideation, delusions, hallucinations, or ideas of reference.  
He was oriented as to time, place, and person.  Recall for 
past and recent events was good.  There was no impairment of 
insight or judgment.  There was no evidence of pre-senility 
or senile organic brain disease.  He was diagnosed as having 
chronic moderate anxiety reaction, manifested by tenseness, 
nervousness, combat nightmares, and gastrointestinal 
somatization.

In assigning the initial 10 percent rating in April 1969, the 
RO reviewed the service medical records and the report of the 
March 1969 VA examination and concluded that the severity of 
the veteran's symptoms were essentially moderate under the 
"General Rating Formula for Psychoneurotic Disorders."  
While the veteran may disagree with how the clinical evidence 
was weighed at that time, there is simply no indication that 
the RO actually committed CUE in concluding that his 
psychiatric symptomatology warranted no more than an initial 
10 percent rating.  

In his January 2005 letter, the VA psychiatrist asserted that 
the moderate incapacity shown in the March 1969 examination 
did not "go along" with a 10 percent rating.  The VA 
psychiatrist also cited the report of a 1981 compensation and 
pension examination which showed arguably more severe 
symptoms and indicated that the veteran was taking multiple 
antipsychotic medications.  Clearly, the findings of an 
examination conducted in 1981 (over 11 years after the March 
1969 examination) are irrelevant because a finding of CUE 
must be based on the record that existed at the time of the 
prior decision.  Russell, 3 Vet. App. at 314.  Further, mere 
disagreement with how the RO evaluated the March 1969 
examination report is insufficient for a finding of CUE.  
Indeed, a claimant must assert more than a disagreement as to 
how the facts were weighed or evaluated.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 275 (1994).  A mere broad allegation 
of a failure to follow the regulations, or the failure to 
give due process, or any other general unspecific error is 
also insufficient to allege a CUE claim.  Id.

As noted above, the Board finds the RO did not commit CUE by 
failing to designate the veteran's service-connected 
psychiatric disability as a psychosis.  Even if the evidence 
had shown that he had a psychosis, it likely would have had 
little effect on the RO's evaluation of his symptoms.  Under 
the criteria at that time, psychotic disorders were evaluated 
under the "General Rating Formula for [P]sychotic 
Reactions."  A 100 percent rating required active psychotic 
manifestation of such extent, severity, depth, persistence or 
bizarreness as to produce complete social and industrial 
inadaptability.  A 70 percent rating required lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132 (as in effect 
in April 1969).  Clearly, the RO was not erroneous in finding 
no severe social or industrial impairment in the service 
medical records and the March 1969 examination report.  As 
noted above, the veteran's arguments amount to no more than 
disagreement with the way the RO weighed the evidence in 
April 1969.  Such disagreement cannot form the basis for a 
valid claim of CUE.
 
Accordingly, the Board finds that the RO, in its April 1969 
rating decision, made no error of fact or law-let alone one 
that is undebatable and compels the conclusion, to which 
reasonable minds could not differ-such that the result would 
have been manifestly different, but for the error.  
Therefore, the April 1969 rating decision was not clearly and 
unmistakably erroneous in awarding service connection for 
anxiety 


reaction (rather than PTSD or a psychosis) or for assigning 
only a 10 percent initial rating for this psychiatric 
disability.

ORDER

The April 1969 rating decision was not clearly and 
unmistakably erroneous in awarding service connection for 
anxiety reaction or for assigning a 10 percent initial rating 
for this psychiatric disability.




____________________________________________
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


